                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

ROBERT LEE-LAMAR REYNOLDS,

             Petitioner,                              Case No. 18-cv-13237
                                                      Hon. Matthew F. Leitman
v.

JOSEPH BARRETT,

          Respondent,
__________________________________________________________________/

 ORDER (1) GRANTING IN PART MOTION TO HOLD PETITION FOR
  WRIT OF HABEAS CORPUS IN ABEYANCE (ECF #3), (2) DENYING
 MOTION FOR THE APPOINTMENT OF COUNSEL (ECF #4), AND (3)
             ADMINISTRATIVELY CLOSING CASE

      Petitioner Robert Lee-Lamar Reynolds is a state prisoner in the custody of the

Michigan Department of Corrections. On October 16, 2018, Reynolds filed a pro se

petition for a writ of habeas corpus in this Court pursuant to 28 U.S.C. § 2254. (See

ECF #1.) As Reynolds acknowledges, the petition contains several unexhausted

claims. Reynolds has therefore filed a motion to hold his petition in abeyance while

he returns to state court and (1) exhausts his appeals of the state-court’s denial of his

motion for relief from judgment and (2) exhausts his appeals, if necessary, with

respect to a state-court habeas petition that he has filed. (See ECF #3.) Reynolds has

also filed a motion requesting the appointment of counsel. (See ECF #4.)




                                           1
      A state prisoner who seeks federal habeas relief must first exhaust his or her

available state court remedies before raising a claim in federal court. See 28 U.S.C.

§ 2254(b) and (c). See Picard v. Connor, 404 U. S. 270, 275-78 (1971). To avoid

problems with the one-year statute of limitations contained in 28 U.S.C. §

2244(d)(1), a federal court may opt to stay a federal habeas petition and hold further

proceedings in abeyance pending resolution of state court post-conviction

proceedings. See Rhines v. Weber, 544 U.S. 269, 278 (2005). After the petitioner

exhausts his state remedies, the federal court may lift its stay and allow the petitioner

to proceed in federal court. Id. at 275-76. The Court concludes that such a stay is

warranted here.

      Accordingly, IT IS HEREBY ORDERED that Reynolds’ request to hold his

habeas petition in abeyance while he pursues state remedies for his unexhausted

claims (ECF #3) is GRANTED. This stay is conditioned upon (1) Reynolds filing

a timely application for leave to appeal the state trial court’s denial of his motion for

relief from judgment in the Michigan Court of Appeals, and, if necessary, a timely

application for leave to appeal in the Michigan Supreme Court, and (2) Reynolds

filing timely appeals in the Michigan Court of Appeals and Michigan Supreme Court

(in the manner provided under Michigan law), if necessary, of any denial of his state

court habeas petition. The stay is further conditioned on Reynolds’ return to this

Court, with a motion to re-open and amend his petition, using the same caption and

                                           2
case number included at the top of this Order, within 60 days of fully exhausting his

state court remedies. See, e.g., Wagner v. Smith 581 F.3d 410, 411 (6th Cir. 2009)

(discussing similar procedure).    If Reynolds fails to comply with any of the

conditions described in this paragraph, the Court may dismiss his petition and/or rule

only on his currently-exhausted claims. See Calhoun v. Bergh, 769 F.3d 409, 411

(6th Cir. 2014).

      IT IS FURTHER ORDERED that Reynolds’ motion for the appointment of

counsel (ECF #4) is DENIED WITHOUT PREJUDICE because his claims are

not fully exhausted and because the Court is not persuaded that counsel is necessary

or appropriate at this time. See e.g Villeneuve v. Romanowski, 2015 WL 4429733, at

*5 (E.D. Mich. July 20, 2015) (citing Dupree v. Jones, 281 F. App’x. 559, 561 (7th

Cir. 2008)).

      IT IS FURTHER ORDERED that the Clerk of the Court shall close this case

for administrative purposes only. Nothing in this Order or the related docket entry

shall be construed as an adjudication of any of Kennard’s claims. See Sitto v. Bock,

207 F.Supp.2d 668, 677 (E.D. Mich. 2002).

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE
Dated: October 30, 2018




                                          3
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on October 30, 2018, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       4
